Appellee brought this action against appellant for breach of a parol contract of employment. Appellant filed an answer in general denial to appellee's complaint.
There was a trial by jury which resulted in a verdict in favor of appellee in the sum of $500. Appellant filed a motion for a new trial on the grounds that the verdict of the jury is not sustained by sufficient evidence and is contrary to law, also that the assessment of the amount of the recovery is erroneous, being too large. The court overruled the motion for a new trial, and the ruling of the court is assigned as error.
The complaint alleges that on or about January 6, 1930, appellee and appellant entered into a verbal contract whereby appellee was to enter upon appellant's 160-acre farm in Rush County, Indiana, to live upon the same as tenant for one year, to farm and crop said farm and raise stock thereon, for which appellee was to receive $30 per month, one-half the milk from 7 cows, one-half the eggs laid by 100 hens, one-half the increase therefrom, and possession and use of a five-room dwelling house; that appellee moved into said dwelling with his wife and four children, and that he worked and labored according to the terms of said contract until March 1, 1930, when the appellant breached the terms of said contract by moving another man, Jake Dellinger, onto said farm, and placing the management of said farm in the said Dellinger's hands, and by refusing to deliver to the appellee the amount of one-half of the value of milk from the cows and one-half of the eggs and the increase from the chickens.
Appellee testified, in substance, to the facts as alleged in his complaint. Appellant testified that the contract was only from month to month and not from year to year.
The evidence most favorable to appellee showed the damages sustained by appellee to be in excess of $500.
This case was one of fact for the jury, and the trial court committed no error in overruling appellant's motion for a new trial.
Judgment affirmed. *Page 712